Citation Nr: 1601732	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  06-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 13, 2015, and in excess of 20 percent thereafter for radiculopathy of the right lower extremity secondary to a service connected lumbar spine disability. 

2.  Entitlement to an initial rating in excess of 10 percent prior to October 13, 2015, and in excess of 20 percent thereafter for radiculopathy of the left lower extremity secondary to a service connected disability of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980 and from May 1987 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) was granted in a March 2015 rating decision, effective July 10, 2014. 

In pertinent part, a December 2012 Board decision granted separate 10 percent ratings for right and left lower extremity radiculopathy associated with a lumbar spine disability.  The separate 10 percent ratings for radiculopathy were assigned by the Board in the first instance.  Subject to the parties' agreement in a January 2014 Joint Motion for Remand (JMR), these issues were remanded to the Board.  However, the Agency of Original Jurisdiction (AOJ) did not implement the Board decision granting the separate rating ratings for the right and left lower extremity radiculopathy.  

The Board denied entitlement to higher ratings for the bilateral lower extremity radiculopathy in May 2014.  

A March 2015 rating decision granted service connection for left lower extremity radiculopathy and assigned a 20 percent disability evaluation, effective July 10, 2014.  

These issues were again remanded to the Board pursuant to a June 2015 JMR.  In a September 2015 Board decision, the issues of entitlement to increased initial ratings for right and left lower extremity radiculopathy were once again remanded.  

In an October 2015 rating decision, the Veteran was granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent rating effective January 5, 2006; a rating of 20 percent was assigned effective October 13, 2015.  Service connection for radiculopathy of the left lower extremity was granted with a rating of 10 percent effective February 28, 2008; a rating of 20 percent was granted effective October 13, 2015.  


FINDINGS OF FACT

1.  Prior to October 13, 2015, the Veteran's radiculopathy of the right lower extremity was manifested by no more than mild sensory deficit; since October 13, 2015, the Veteran's radiculopathy of the right lower extremity was manifested by no more than a moderately incomplete sensory deficit.

2.  Prior to December 18, 2014, the Veteran's radiculopathy of the left lower extremity was manifested by no more than mild sensory deficit. 

3.  Since December 18, 2014, the Veteran's radiculopathy of the left lower extremity was manifested by no more than moderately incomplete sensory deficit.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2015; the criteria for an initial rating higher than 10 percent for radiculopathy of the right lower extremity were not met; since October 13, 2015, the criteria for an initial rating higher than 20 percent for radiculopathy of the right lower extremity were not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).

2.  Prior to December 18, 2014, the criteria for an initial rating higher than 10 percent for radiculopathy of the left lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.123, 4.124a, Diagnostic Code 8626 (2015). 
 
3.  Since December 18, 2014, the criteria for a rating of 20 percent and no more for radiculopathy of the left lower extremity were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.123, 4.124a, Diagnostic Code 8626 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

With regard to the claims being decided herein, the Board remanded the claims to obtain an additional medical examination and retrospective opinion.  The Veteran was afforded a VA examination and a medical opinion was obtained in October 2015.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with several VA examinations with regard to the claims on appeal (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, as noted, a retrospective medical opinion was obtained in October 2015 which reviewed the relevant VA examinations and included an assessment of the disability at that time.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

The procedural history of the Veteran's bilateral lower extremity disabilities is included in the introduction above.  For purposes of brevity, the Board will not reiterate the history of the disabilities.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

For the sciatic nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, a 60 percent rating when severe with marked muscular atrophy, and an 80 percent rating for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

For the anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  Neuritis of the foregoing affected nerve is evaluated as incomplete and/or complete paralysis of the nerve.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8526, 8626. 

Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
A review of the service treatment reports reflects that the Veteran underwent an electrodiagnostic evaluation in May 1996.  The evaluation revealed an acute right S1 radiculopathy with no evidence of denervation changes and a normal electrodiagnostic study of the left lower extremity.  

At an August 2004 VA examination, physical examination revealed no complaints of radiating pain on movement.  Peripheral nerve examination was within normal limits.  Neurological examination of the lower extremities revealed that motor and sensory function was within normal limits.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  No radiculopathy of the bilateral lower extremities was diagnosed at that time.    

At a January 2006 VA examination, the Veteran reported pain radiating from the lower back to the right leg.  Neurological examination of the lower extremities revealed that motor and sensory function was within normal limits.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  No radiculopathy of either lower extremity was diagnosed at that time.  The examiner indicated that there were no signs of permanent nerve root involvement.  

At a February 2008 VA examination, the Veteran reported low back pain which traveled to the left and right legs from the waist.  Physical examination of the thoracolumbar spine revealed that there was negative straight leg raising on the right and left.  There was an L4 sensory deficit of the left lateral thigh.  The right and left lower extremity reflexes revealed knee jerk 2+ (normal) and ankle jerk 2+ (normal).  The examiner indicated that the most likely nerve was the sciatic nerve.    

At an April 2010 VA examination, the Veteran reported severe and sharp pain at the belt line radiating to the right lower extremity.  Detailed motor, sensory, and reflex examinations of the lower extremities were normal with the exception of light touch on the right.  The examiner indicated that the Veteran had sensory loss of the L5 area to the lateral aspect of the right calf.  The examiner assessed the Veteran with degenerative disc disease with neuroforaminal narrowing at L3/4 and L4/5 with a mild sensory radiculopathy at L4/5 to the right lower extremity.  The examiner indicated that the problem associated with the diagnosis related to the lumbar spine disability and had significant effects on the Veteran's occupation as a border patrol clerk due to problems with lifting and carrying and pain.  The examiner did not attribute any functional effects due to the mild sensory radiculopathy of the right lower extremity.  

At a December 2014 VA examination, the Veteran reported back pain with numbness of the left thigh and right foot.  Muscle strength and reflex testing of the lower extremities was normal.  Sensory examination of the bilateral lower extremities was normal with the exception of decreased sensation to touch, pin prick, and temperature of the left anterior thigh.  Straight leg testing of the right and left leg was negative.  The examiner noted that there was not constant or intermittent pain of the bilateral lower extremities, no numbness of the bilateral lower extremities, and no paresthesias and/or dysesthesias of the right lower extremity.  However, moderate paresthesias and/or dysesthesias of the left lower extremity were noted.  The examiner indicated that the nerve root involved was the femoral nerve (L2/L3/L4).  The examiner assessed the severity of the radiculopathy as none on the right and moderate on the left.  The examiner reported that the Veteran's thoracolumbar spine condition resulted in painful bending affecting his ability to work.  

At an October 2015 VA examination, the Veteran reported back pain that radiated through the back of the right leg with intermittent numbness of the third to fifth toes and left anterior thigh numbness with no radiation of pain or numbness of the left leg.  The Veteran denied constant pain to the bilateral lower extremities and no intermittent pain to the left lower extremity but he endorsed moderate pain to the right lower extremity.  He denied paresthesias and/or dysesthesias of the bilateral lower extremities but he endorsed moderate numbness of the right and left lower extremity.  Muscle strength testing and reflex examination of the bilateral lower extremities were normal.  Sensory examination of the left anterior thigh (L2), the right lower leg/ankle (L4/L5/S1), and the right foot/toes (L5) were decreased.  The remainder of the sensory examination was normal.  The examiner indicated that the right lower extremity nerve involved was the sciatic nerve and the degree of severity was determined to be moderate incomplete paralysis.  The left sciatic nerve was normal.  The examiner indicated that the left lower extremity nerve involved was the anterior crural (femoral) nerve and the degree of severity was moderate incomplete paralysis.  The right femoral nerve was normal.  Straight leg raise test was negative bilaterally.  There was decreased light touch over the lateral/dorsum of the right foot and distal lateral ankle (L5-S1/sciatic nerve) and over the left anterolateral thigh area (L2-L3/femoral nerve).  The examiner indicated that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.  

At an October 2015 VA examination, the examiner reviewed all of the relevant evidence including the service treatment records which includes an electrodiagnostic study and the VA examinations with regard to the bilateral lower extremity radiculopathy.  The relevant evidence reviewed and reported by the examiner is reported above.  Following examination of the Veteran and review of the evidence, the examiner indicated that the Veteran had only sensory symptoms of radiculopathy on both lower extremities with physical findings of decreased light touch over the lateral/dorsum of right foot and distal lateral right ankle (L5-S1 dermatome/sciatic nerve) and over the left upper anterolateral thigh area (L2-L3 dermatome/femoral nerve).  The Veteran had a normal motor function examination of the lower extremities.  The examiner concluded that the Veteran's right and left lower extremity radiculopathy is mainly sensory with no motor involvement at the present time.  The examiner indicated that the Veteran's left lower extremity radiculopathy affected the left femoral nerve (L2-L4) and was incomplete moderate nerve involvement and the right sciatic nerve (L4-S3) was incomplete moderate nerve involvement. 

A.  Right Lower Extremity Radiculopathy

Prior to October 13, 2015, the Board finds that the Veteran's right lower extremity radiculopathy was mild in degree, and no worse, after application of the evaluation criteria, and thus a rating higher than 10 percent is not warranted. 

At the August 2004 VA examination, peripheral nerve examination was within normal limits and the Veteran did not report any radiating pain on movement.  Neurological examination of the right lower extremity revealed that motor and sensory function was within normal limits.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  No radiculopathy of the right lower extremity was diagnosed at that time.  At the January 2006 VA examination, neurological examination of the lower extremities revealed that motor and sensory function were within normal limits.  Lower extremity reflexes of the right revealed knee jerk 2+ and ankle jerk 2+.  No radiculopathy of the right lower was diagnosed at that time and the examiner indicated that there were no signs of permanent nerve root involvement.  At the February 2008 VA examination, the Veteran reported low back pain which traveled to the right leg from the waist.  Right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  Straight leg raise test of right leg was negative.  No sensory deficits of the right lower extremity were noted.  At the April 2010 VA examination, detailed motor, sensory, and reflex examinations of the right lower extremity were normal with the exception of light touch on the right.  The examiner indicated that the Veteran had sensory loss of the L5 area to the lateral aspect of the right calf.  The examiner assessed the Veteran with a mild sensory radiculopathy at L4/5 to the right lower extremity.  At the December 2014 VA examination, the Veteran reported back pain with numbness of the right foot.  Muscle strength testing, reflex testing, and sensory examination of the right lower extremity was normal.  Straight leg testing of the right leg was negative.  The examiner noted that there was not constant or intermittent pain of the right lower extremity, no numbness of the right lower extremity, and no paresthesias and/or dysesthesias of the right lower extremity.  The examiner assessed the severity of the radiculopathy as none on the right.  
  
In light of the foregoing evidence, the Board finds that the right lower extremity radiculopathy was not more than mild in severity prior to October 13, 2015.  The deficit shown was basically sensory in nature, without motor involvement, and with no reflex involvement.  The disability picture approximates the criteria for mild incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.

Since October 13, 2015, the Board finds that the Veteran's right lower extremity radiculopathy was moderate in degree, and no worse, after application of the evaluation criteria, and thus a rating higher than 20 percent is not warranted.

The October 2015 VA examination, the Veteran reported back pain that radiated through the back of the right leg with intermittent numbness of the third to fifth toes.  The Veteran denied constant pain to the right lower extremity but he endorsed moderate pain to the right lower extremity.  He denied paresthesias and/or dysesthesias of the right lower extremity but he endorsed moderate numbness of the right lower extremity.  Muscle strength testing and reflex examination of the right lower extremity was normal.  Sensory examination of the right lower leg/ankle (L4/L5/S1) and the right foot/toes (L5) were decreased.  The remainder of the sensory examination was normal.  The examiner indicated that the right lower extremity nerve involved was the sciatic nerve and the degree of severity was determined to be moderate incomplete paralysis.  The right femoral nerve was normal.  Straight leg raise testing was negative on the right.  There was decreased light touch over the lateral/dorsum of the right foot and distal lateral ankle (L5-S1/sciatic nerve).  The Veteran had a normal motor function examination of the right lower extremity.  The examiner concluded that the Veteran's right lower extremity radiculopathy is mainly sensory with no motor involvement.  The examiner indicated that the Veteran's right lower extremity radiculopathy was moderate.

In light of the foregoing evidence, the Board finds that the right lower extremity radiculopathy was not more than moderate in severity since October 13, 2015.  The deficit shown was basically sensory in nature, without motor involvement, and with no reflex involvement.  The disability picture approximates the criteria for moderate incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.

B.  Left Lower Extremity Radiculopathy

The Board notes that the Veteran's left lower extremity radiculopathy was initially rated under Diagnostic Code 8520 for the sciatic nerve in the March 2015 rating decision.  However, after further examinations revealed the lower extremity radiculopathy to affect the anterior crural nerve (peroneal), Diagnostic Code 8626 was applied in the October 2015 rating decision.  Consequently, the Board will apply Diagnostic Code 8626.  Of note, the severity of the Veteran's left lower extremity radiculopathy (found to be no more than moderate by the examinations of record) warrants a rating no higher than 20 percent under both Diagnostic Codes.   

Prior to December 18, 2014, the Board finds that the Veteran's left lower extremity radiculopathy was mild in degree, and no worse, after application of the evaluation criteria, and thus a rating higher than 10 percent is not warranted. 

At the August 2004 VA examination, physical examination revealed no complaints of radiating pain on movement.  Additionally, peripheral nerve examination was within normal limits as were motor and sensory function.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  No radiculopathy of the left lower extremity was diagnosed at that time.  At the January 2006 VA examination, the Veteran did not report pain radiating to the left lower extremity.  Neurological examination of the left lower extremity revealed that motor and sensory function was within normal limits.  Testing of the reflexes in the left lower extremity revealed knee jerk 2+ and ankle jerk 2+ and no radiculopathy of left lower extremity was diagnosed at that time.  The examiner indicated that there were no signs of permanent nerve root involvement.  At the February 2008, the Veteran reported low back pain which traveled to the left leg from the waist.  Straight leg raising was negative on the left.  There was an L4 sensory deficit of the left lateral thigh.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The examiner indicated that the most likely nerve was the sciatic nerve.  At the April 2010 VA examination, the Veteran did not report any pain radiating to the left lower extremity.  Detailed motor, sensory, and reflex examinations of the left lower extremity were normal.  The examiner did not indicate that there was any sensory loss in the left lower extremity.     
   
In light of the foregoing evidence, the Board finds that the left lower extremity radiculopathy was not more than mild in severity prior to December 18, 2014.  The deficit shown was basically sensory in nature, without motor involvement, and with no reflex involvement.  The disability picture approximates the criteria for mild incomplete paralysis of the anterior crural nerve (femoral) under Diagnostic Code 8626.

Since December 18, 2014, the Board finds that the Veteran's left lower extremity radiculopathy was moderate in degree, and no worse, after application of the evaluation criteria, and thus a rating higher than 20 percent is not warranted.  The Board notes that the AOJ assigned an effective date of October 13, 2015, as the date the severity of the left lower extremity was moderate.  However, the Veteran's left lower extremity radiculopathy was first reported to be moderate in severity as of December 18, 2014, and the Board is granting a 20 percent with an effective date of the increase as December 18, 2014.  

At the December 2014 VA examination, the Veteran reported back pain with numbness of the left thigh.  Muscle strength and reflex testing of the left lower extremity was normal.  Sensory examination of the left lower extremities was normal with the exception of decreased sensation to touch, pin prick, and temperature of the left anterior thigh.  Straight leg testing of the left leg was negative.  The examiner noted that there was moderate paresthesias and/or dysesthesias of the left lower extremity.  The examiner indicated that the nerve root involved was the femoral nerve (L2/L3/L4).  The examiner assessed the severity of the radiculopathy as moderate on the left.  At the October 2015 VA examination, the Veteran reported back pain with left anterior thigh numbness with no radiation of pain or numbness of the left leg.  The Veteran denied constant pain to the left lower extremity and no intermittent pain to the left lower extremity.  He denied paresthesias and/or dysesthesias of the left lower extremities but he endorsed moderate numbness of the left lower extremity.  Muscle strength testing and reflex examination of the left lower extremity was normal.  Sensory examination of the left anterior thigh (L2) was decreased.  The remainder of the sensory examination was normal.  The examiner indicated that the left sciatic nerve was normal but the left lower extremity nerve involved was the anterior crural (femoral) nerve and the degree of severity was moderate incomplete paralysis.  Straight leg raise test was negative on the left.  There was decreased light touch over the left anterolateral thigh area (L2-L3/femoral nerve).  The examiner concluded that the Veteran's left lower extremity radiculopathy is mainly sensory with no motor involvement at the present time and indicated that the left femoral nerve (L2-L4) was manifested by incomplete moderate nerve involvement.   

In light of the foregoing evidence, the Board finds that the left lower extremity radiculopathy was not more than moderate in severity since December 18, 2014.   The deficit shown was basically sensory in nature, without motor involvement, and with no reflex involvement.  The disability picture approximates the criteria for moderate incomplete paralysis of the anterior crural nerve (femoral) under Diagnostic Code 8626.  

III.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The medical evidence fails to show anything unique or unusual about the Veteran's service connected bilateral lower extremity radiculopathy that would render the schedular criteria inadequate.  The Veteran's symptoms of his disabilities have been specifically identified by the examiners of record which formed the basis for the schedular ratings that were assigned.  The Veteran has not reported any unique or unusual symptoms of either of his service connected disabilities on appeal.  Moreover, the schedular rating criteria provides catchall terms such as mild, moderate and severe to describe the neurologic impairment.  Meaning that to determine the appropriate rating, the Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  
As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

The Board has also considered whether an inferred claim for entitlement to a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has been granted entitlement to a TDIU effective July 2014 in part because of his lumbar spine disability.  While the bilateral lower extremity radiculopathy was granted secondary to the lumbar spine disability, the Veteran indicated on his VA Form 8940, Veteran's Application for Increased Compensation Based on Unemployability that he was unemployable due to his service connected back, shoulder, knee, and headache disabilities as of August 2013.  The Veteran has not specifically alleged that he is unemployable solely because of his bilateral lower extremity radiculopathy and none of the examiners have indicated that the Veteran is unemployable due to the bilateral lower extremity radiculopathy.  As such, Rice is inapplicable here.  


ORDER

An initial rating in excess of 10 percent prior to October 13, 2015, and in excess of 20 percent thereafter for radiculopathy right lower extremity is denied. 

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to December 18, 2014, is denied.  

An initial rating of 20 percent and no more for radiculopathy of the left lower extremity is granted effective December 18, 2014, subject to the laws and regulations governing the award of monetary benefits.   


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


